Blandeord, Justice.
The plaintiff in error brought her action against the defendants to recover certain property which had been exempted to her by the ordinary. The facts showed that pending the application of the plaintiff before the ordinary, the constable, who had levied certain fi. fas. against the husband of plaintiff, and who had been notified of the application of defendant, sold the property levied on, and defendants purchased the same at the constable’s sale. The court charged the jury that, if the defendants bought the property without notice of the application for exemption, their title was good, and plaintiff could not recover. Notwithstanding this charge, the jury found in favor of plaintiff. The court granted a new trial, and this decision is excepted to, and error is assigned thereon.
Where, pending an application for exemption, the property is sold, which is sought to be exempted, and the same is afterwards set apart as an exemption, and the levying officer sells said property subject to the right of exemption, the purchaser at such sale purchases the property subject to the same right of exemption; and if the exemption be afterwards allowed by the ordinary, such person to whom the exemption is so allowed, if the property be personal property, may maintain trover for the recovery against any one who may have converted the property thus *699exempted. The facts show that the plaintiff had the right to recover in this case ; no demand is necessary to show a conversion where the property has been sold by the defendant; such sale is a conversion itself; so it must follow that the court erred in granting the new trial in this case.
Judgment reversed.